An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                  NO. COA14-532
                         NORTH CAROLINA COURT OF APPEALS

                             Filed:    21 October 2014

STATE OF NORTH CAROLINA

      v.                                      Gaston County
                                              Nos. 9 CRS 57022
                                                   10 CRS 2984, 8273
TRAVIS KENYEL SANDERS



      Appeal by defendant from judgments entered 9 January 2014,

nunc pro tunc 22 July 2010, by Judge Jesse B. Caldwell, III, in

Gaston County Superior Court.            Heard in the Court of Appeals 22

September 2014.


      Attorney General Roy Cooper, by Assistant Attorney General
      Tiffany Y. Lucas, for the State.

      James N. Freeman, Jr., P.C., by James N. Freeman, Jr., for
      defendant-appellant.


      McCULLOUGH, Judge.


      On 21 July 2010, a jury found defendant guilty of one count

each of sale of cocaine and delivery of cocaine, of two counts

of   possession     of    cocaine,     and   of   attaining      habitual     felon

status.      The trial court          consolidated his offenses into two

judgments and sentenced him as an habitual felon to consecutive
                                          -2-
active prison terms of 100 to 129 months.                   On direct appeal, we

remanded to the trial court for resentencing “upon a single

conviction    for   sale    or     delivery      of   cocaine”    and    “upon    one

conviction for possession of cocaine[.]”                   State v. Sanders, 215
N.C. App. 393, 716 S.E.2d 88 (2011) (unpublished), cert. granted

and remanded, 367 N.C. 207, __ S.E.2d __ (2013) (unpublished).

On remand, the trial court again sentenced defendant to two

consecutive terms of 100 to 129 months’ imprisonment.                        Defendant

now appeals from these judgments.

      Defendant claims the trial court erred in failing to find

two   mitigating         factors      at     resentencing        based       on   his

uncontroverted      evidence       thereof.           It   is   well-established,

however,   that     a    court     need    not   enter     written    findings     of

aggravating   and       mitigating    factors     when     imposing      a   sentence

within the presumptive range.              State v. James, __ N.C. App. __,

__, 738 S.E.2d 420, 426 (2013) (quoting State v. Allah, 168 N.C.

App. 190, 197, 607 S.E.2d 311, 316 (2005)).                     “As defendant was

sentenced . . . in the presumptive range, the trial court did

not err in failing to make findings as to mitigating factors.”

Allah, 168 N.C. App. at 197, 607 S.E.2d at 316.

      No error.

      Judges CALABRIA and GEER concur.
                         -3-
Report per Rule 30(e).